Citation Nr: 1427491	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  95-31 294	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for residuals of a through-and-through gunshot wound of the left (non-dominant) forearm, with a compound, comminuted fracture of the upper third of the radius, involving Muscle Groups VII and VIII. 

2.  Entitlement to an initial rating in excess of 20 percent for ischemic changes of the flexor pollicis longus muscle of the left (non-dominant) hand. 

3.  Entitlement to special monthly compensation based on the loss of use of the left hand. 

4.  Entitlement to special monthly compensation based on the loss of use of the right hand as impaired extremity.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION


The Veteran had active service from April 1943 to October 1945. 

A review of the evidence reveals these matters came before the Board of Veterans' Appeals (Board) on appeal from a February 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that, in pertinent part, granted service connection for residuals of a gunshot wound to the left forearm and assigned a 20 percent evaluation, effective April 1, 1946, and a 20 percent evaluation for ischemic changes of the left hand, from April 6, 1993.  

By rating action of January 2002, clear and unmistakable error was found in the evaluation assigned for the Veteran's gunshot wound residuals of the left forearm and a retroactive 30 percent rating was assigned from October 19, 1945.  

The case was remanded in March 2004 and again in March 2006 for further development.  

In October 2006, in pertinent part, the Board denied entitlement to an evaluation in excess of 30 percent for residuals of the through-and-through gunshot wound of the left forearm, with a compound, comminuted fracture of the upper third of the radius, involving Muscle Groups VII and VIII.  The Board also denied entitlement to special monthly compensation based on loss of use of the left hand and to special monthly compensation based on loss of use of the right hand as impaired extremity.  The issue of entitlement to an initial evaluation in excess of 20 percent for ischemic changes of the flexor pollicis longus muscle of the left hand was remanded for further development. 

In an August 2009 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent for ischemic changes of the flexor pollicis longus muscle of the left hand.  Thereafter, in June 2010, the United States Court of Appeals for Veterans Claims (Court) issue a Memorandum decision vacating the Board's denials of the issues in the October 2006 decision and remanded these issues for further consideration.

In January 2011, the Board remanded these issues for further development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1943 to October 1945. 

2.	On June 6, 2014, the Board was notified by the Social Security Administration (SSA) that the Veteran died in March 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veteran' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


